DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3–8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Line et al. (US Pub. 2018/0229632) in view of Karunasiri et al. (US Pat. 5,626,021).
Claim 1: Line discloses a vehicle seat (10) including a cushion (172) and trim arranged to extend around the cushion (30), and
an occupant-comfort system including a heat-transfer station (120, 125, 132, 136, 140, 144) located in spaced-part relation from the trim (see figs. 4 and 5 showing these separate from 30) and configured to move heat to the occupant in a heating mode and from the occupant in a cooling mode (see para. 29 mentioning cooling and para. 32 mentioning heating), a heat conductor (120) coupled to the heat-transfer station (see fig. 4 and para. 22) and arranged to extend outwardly away from the heat-transfer station so as to locate the heat conductor between the cushion and the trim (see 120 at an outer side of the heat-transfer station as well as between cushion 172 and trim 30 in fig. 4), the heat 
Line does not disclose that the power supply includes a battery.
However, batteries are a common form of power supply for vehicles. Karunasiri discloses a similar apparatus with a power supply that includes a battery (col. 21, lns. 36–52, “battery”), and it would have been obvious to one of ordinary skill in the art to select a battery, as suggested by Karunasiri, as the power supply for Line given that it is portable for a vehicle.
Line does not disclose a voltage system interconnecting the power supply or battery and the thermal device, the voltage adjustment system being configured to adjust the voltage level sent to the thermal device to minimize the amount of time required for the thermal device to reach a peak operating temperature.
However, Karunasiri discloses a similar apparatus with a voltage adjustment system interconnecting the battery and a thermal device (248; col. 16, lns. 22–34, “varied voltages”), the voltage system being configured to adjust the voltage sent to the thermal device to minimize the amount of time required for the thermal device to reach a peak operating temperature (MPEP § 2114; the system would be capable of sending a higher voltage to reach an operating temperature more quickly).
The advantage of this feature is that it allows a user to have different heating or cooling levels.
Therefore, it would have been obvious to one of ordinary skill in the art to add the voltage adjustment system of Karunasiri to the thermal device of Line to allow a user to have different heating or cooling levels.
Claim 3: Line discloses the vehicle seat including a seat back coupled to a seat bottom (figs. 1–3) and the heat-transfer station being positioned within the seat back (as part of 42 within the seat back).
Claim 4: Line discloses the vehicle seat including a seat back coupled to a seat bottom (figs. 1–3) and the heat-transfer station positioned within the seat bottom (as part of 42 within the seat bottom).
Claim 5: Line discloses the vehicle seat including a seat back coupled to a seat bottom (figs. 1–3), a first heat-transfer station included in the occupant-comfort system being positioned in the seat back (as part of 42 within the seat back), and a second heat transfer station included in the occupant-comfort system being positioned in the seat bottom (as part of 42 within the seat back).
Claim 6: Line discloses a controller (62) to select a heating or a cooling mode (para. 44, “cool or heat”).
Claim 7: Line discloses the thermal device comprising heat pumps (thermoelectric devices 136 are properly considered heat pumps, but para. 58 also mentions “solid state heat pumps” as another embodiment).
Claim 8: Modified as per claim 1 above, Karunasiri discloses the battery comprising a vehicle battery (col. 21, lns. 36–52, “battery,” and the disclosure clearly being directed to a vehicle).
Claim 13: Line discloses the heat-transfer station further including heat pumps (thermoelectric devices 136 are properly considered heat pumps, but para. 58 also mentions “solid state heat pumps” as another embodiment; elements 120, 125, 132, 136, 140, 144 for each of the core assemblies 42 packaged separately in the seat bottom and back can be considered a heat-transfer station collectively).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Line in view of Karunasiri as applied to claim 1 above, and further in view of Sullivan et al. (US Pat. 5,451,747).
Modified as per claim 1 above, Karunasiri does not disclose its voltage adjustment system including an adjustment cap including a timer programmed with a predetermined time limit 
However, Sullivan discloses an adjustment cap (110; col. 11, ln. 59 to col. 12, ln. 2) including a timer programmed with a predetermined time limit (col. 11, ln. 59 to col. 12, ln. 2, “predetermined period of time”) corresponding to the peak operating temperature of a thermal device (col. 11, ln. 59 to col. 12, ln. 2, “[t]he time during which the preheat mode is activated may preferably be varied depending upon the temperature setting of the heating element”).
The advantage of this feature is that it permits rapid initial heating of the heater (col. 11, lns. 63–64).
Therefore, it would have been obvious to one of ordinary skill in the art to add the adjustment cap and time of Sullivan to the voltage adjustment system of Karunasiri added to Line to permit rapid initial heating of the heater of Line.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Line in view of Karunasiri as applied to claim 1 above, and further in view of Sullivan and Van Reenen et al. (US Pat. 5,847,911).
Modified as per claim 1 above, Karunasiri does not disclose the voltage adjustment system supplying a voltage of 16 volts to the thermal device for a predetermined time limit, or supplying a voltage of 12 volts after the predetermined time limit is reached. Instead, Karunasiri only discloses that up to 12 volts are supplied for a heating mode, and up to 6 volts are supplied for a cooling mode (col. 16, lns. 10–21).
However, one of ordinary skill in the art would understand that a higher supplied voltage would allow the thermal device to reach a target temperature more quickly.
Additionally, Sullivan discloses a preheating for a predetermined period of time (col. 11, ln. 59 to col. 12, ln. 2, “preheat mode,” “predetermined period of time”). The advantage of this feature is that it 
Furthermore, Van Reenen teaches that an ordinary voltage range for a vehicle seat heater (16) is 10–16 volts (col. 3, lns. 7–11). The advantage of this feature is its suitability for vehicle seat heaters.
Therefore, it would have been obvious to one of ordinary skill in the art to implement the predetermined timer function of Sullivan into the voltage adjustment system of Karunasiri added to Line, with the voltage range taught by Van Reenen, to enable rapid initial heating of the heater of Line at a high voltage (e.g. 16 volts) before returning the voltage to a normal level (e.g. 12 volts) to maintain the heat output of the heater in accordance with the temperature setting (Sullivan: col. 11, ln. 59 to col. 12, ln. 2, “temperature setting”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Humer (US Pub. 2018/0272836).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 






/JOHN J NORTON/Examiner, Art Unit 3761